Exhibit 10.33
EXECUTION COPY
MODIFICATION AND LIMITED WAIVER AGREEMENT
     THIS MODIFICATION AND LIMITED WAIVER AGREEMENT (this “Agreement”), dated as
of the March 31, 2009, is by and among BALDWIN TECHNOLOGY COMPANY, INC., a
Delaware corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH, a German company
(“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”), BALDWIN OXY-DRY GMBH
(formerly known as “OXY-DRY MASCHINEN GMBH”), a German company (“Oxy-Dry GmbH”
and, collectively with the Parent, Newco and BGG, the “Borrowers”), the other
Credit Parties (as defined in the Guaranty and Collateral Agreement (as defined
below)) a party hereto, and BANK OF AMERICA, N.A., a national banking
association (as successor-by-merger to LASALLE BANK NATIONAL ASSOCIATION), in
its capacity as a Lender and as Administrative Agent and the other Lenders (as
defined in the Credit Agreement referred to below) signatory hereto. Capitalized
terms used in this Agreement and not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement unless otherwise stated herein.
PRELIMINARY STATEMENTS
     A. The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of November 21, 2006, as amended by that
certain Amendment to Credit Agreement dated as of December 29, 2006, by a
Waiver, Consent and Amendment No. 2, dated as of April 18, 2007, by a Waiver,
Consent and Amendment No. 3 to Credit Agreement dated as of January 3, 2008, and
by an Amendment No. 4 to Credit Agreement dated as of February 26, 2008 (as so
amended, the “Credit Agreement”); and
     B. The Borrowers, the other Credit Parties and the Administrative Agent are
parties to the Guaranty and Collateral Agreement (as defined in the Credit
Agreement); and
     C. The Borrowers are in breach of (i) the financial covenant set forth in
Section 11.14.1 of the Credit Agreement with respect to the requirement to not
permit EBITDA to be less than $12,000,000 for the Computation Period ending
March 31, 2009 and (ii) Section 11.14.3 of the Credit Agreement with respect to
the requirement to maintain a Total Debt to EBITDA Ratio of not less than 3.50
to 1.0 as of the last day of the Computation Period ending March 31, 2009. Each
of the breaches referred to in clauses (i) and (ii) of the immediately preceding
sentence constitute an Event of Default under Section 13.1.5 of the Credit
Agreement (the Events of Default resulting from such breaches are collectively
referred to below as the “Specified Events of Default” and individually as a
“Specified Event of Default”). Each of the Specified Events of Default would (if
not for the limited waiver granted (subject to the terms and conditions hereof)
herein) entitle the Lenders and the Administrative Agent to immediately exercise
their respective rights and remedies under the Loan Documents and applicable law
with respect to an Event of Default; and
     D. The Borrowers have requested that Lenders representing at least the
Required Lenders grant a limited waiver of the Specified Events of Default; and
the Lenders signatory

 



--------------------------------------------------------------------------------



 



hereto, representing at least the Required Lenders, are willing to grant such
limited waiver, on the terms and subject to the conditions provided herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     1.01 The term “Limited Waiver Period” shall mean the period from (and
including) March 31, 2009 to (and including) May 15, 2009.
     1.02 The term “Dollar Equivalent of Euro Revolving Outstandings” shall mean
the aggregate Dollar Equivalent of the sum of (a) the aggregate principal amount
of all outstanding Parent Revolving Loans borrowed in Euros, (b) the Parent
Stated Amounts with respect to Parent Letters of Credit issued in Euros, (c) the
aggregate principal amount of all outstanding German Revolving Loans borrowed in
Euros, and (d) the German Stated Amounts with respect to German Letters of
Credit issued in Euros.
ARTICLE II
LIMITED WAIVER
     2.01 The undersigned Lenders (representing at least the Required Lenders)
hereby waive (subject to the terms and conditions hereof), for the Limited
Waiver Period only, the Specified Events of Default (the waiver granted in this
sentence is referred to below as the “Limited Waiver”). (For the avoidance of
doubt, the Required Lenders shall not have the right to impose during the
Limited Waiver Period the additional 2% default rate(s) under Sections 4.1 or
5.2(a) of the Credit Agreement by reason of the Specified Events of Default but
shall have the right to do so upon the occurrence and during the continuance of
any other Event of Default.) The Limited Waiver is limited solely to the
Specified Events of Default and shall not apply to any other Events of Default
and is also limited solely to the Limited Waiver Period and shall not extend to
any period beyond the Limited Waiver Period. Without limiting the generality of
the immediately preceding sentence, the Borrowers (and other Credit Parties)
hereby acknowledge and agree that (i) the Limited Waiver does not apply to any
breach of Sections 11.14.1 or 11.14.3 of the Credit Agreement other than the
breach of Section 11.14.1 for the Computation Period ending March 31, 2009 and
the breach of Section 11.4.3 as of the last day of the Computation Period ending
March 31, 2009 and (ii) after the Limited Waiver Period, the Specified Events of
Default shall (unless otherwise hereafter waived in writing by the Required
Lenders (it being understood and agreed that any such waiver would be at the
sole and absolute discretion of the Required Lenders and no Lender has any
obligation to grant such waiver)) exist and be continuing Events of Default for
all purposes and the Lenders and the Administrative Agent shall have the right
at any time (including immediately) to exercise any or all of their respective
rights and remedies under the Loan Documents and under applicable law with
respect to the Specified Events of Default including without limitation the
right to impose the default rates under Section 4.1 or 5.2(a) of the Credit
Agreement, accelerate any or all the Loans or other Obligations, refuse to make
any additional Revolving Loans or to issue any additional Letters of Credit,
terminate

-2-



--------------------------------------------------------------------------------



 



the Commitments and/or realize on the Collateral. Each of the Borrowers and the
other Credit Parties hereby consents to, and acknowledges the availability of,
each and every right and remedy set forth in the Credit Agreement, the Guaranty
and Collateral Agreement and the other Loan Documents with respect to the
Specified Events of Default after the Limited Waiver Period.
ARTICLE III
LIMITED WAIVER AND MODIFICATION
     3.01 Certain Agreements Regarding Limited Waiver Period. In consideration
of the Lenders’ granting (subject to the terms and conditions hereof) the
Limited Waiver above, each of the Borrowers and the other Credit Parties hereby
acknowledges and agrees as follows:
     (a) Notwithstanding anything to the contrary contained in the Credit
Agreement, the Notes or the other Loan Document, the Applicable Margin during
the Limited Waiver Period for all of the Loans and the undrawn amounts of each
Letter of Credit, as the case may be, shall be the following applicable rates
per annum:

                          LIBOR   Base Rate   Non-Use   L/C Fee Margin   Margin
  Fee Rate   Rate
4.50%
    3.00 %     0.500 %     4.50 %

     (b) With respect to any LIBOR Loan borrowed or continued during the Limited
Waiver Period, and with respect to any Base Rate Loan converted into a LIBOR
Loan during the Limited Waiver Period, the only Interest Period that may be
selected is a period of one month.
     (c) The Borrowers shall not request any Letters of Credit to be issued or
to be extended during the Limited Waiver Period. Oxy-Dry GmbH shall not request
any new German Revolving Loans in the Limited Waiver Period.
     (d) No Borrower shall make any borrowing of a Revolving Loan during the
Limited Waiver Period if immediately after such borrowing the Dollar Equivalent
of all Revolving Outstandings shall exceed $17,100,000. In addition to (and not
in limitation of) the restriction set forth in the immediately preceding
sentence, (i) no Borrower shall make any borrowing of a Revolving Loan in Euros
during the Limited Waiver Period if immediately after such borrowing the Dollar
Equivalent of Euro Revolving Outstandings exceeds $4,000,000 and (ii) if at any
time(s) during the Limited Waiver Period the Dollar Equivalent of Euro Revolving
Outstandings exceeds $4,000,000 (it being agreed that for purposes of this
clause (ii) the Revaluation Date shall be each day in the Limited Waiver
Period), the Parent shall immediately cause the prepayment (i.e., shall cause a
mandatory prepayment) of a sufficient amount of Revolving Loans borrowed in
Euros so that the Dollar Equivalent of Euro Revolving Outstandings no longer
exceed $4,000,000. For the avoidance of doubt, the provisions of Section 8.4 of
the Credit Agreement shall apply to any prepayment made pursuant to the
immediately preceding sentence. Upon the request of the Parent, the
Administrative Agent shall have the right (but not the obligation and shall have
no liability for its refusal to do so) to make the provisions of
Section 6.2.2(d)

-3-



--------------------------------------------------------------------------------



 



of the Credit Agreement apply to any such prepayment with such conforming
changes to Section 6.2.2(d) (as such Section applies to any such prepayment) as
the Administrative Agent shall require in connection with any such prepayment.
     (e) No (i) Specified Permitted Redemption shall be made during the Limited
Waiver Period and (ii) Rabbi Trust Permitted Payment under clause (a) of the
definition of Rabbi Trust Permitted Payments shall be made during the Limited
Waiver Period. The Borrowers and other Credit Parties represent and warrant that
no Specified Permitted Redemption Payment and no Rabbi Trust Permitted Payment
has been made from (and including) January 1, 2009 to (and including) the date
hereof.
     (f) The restrictions and other provisions of (1) the definition of Asset
Dispositions and (2) Sections 10.2, subclauses (v), (vi) and (vii) of
Section 11.5, 11.11(a), and 11.11(j) of the Credit Agreement that apply if there
is an Event of Default shall be deemed to apply during the Limited Waiver Period
whether or not an Event of Default exists. The Borrowers also agree that, with
respect to any Debt that would otherwise be permitted under the terms of
subclauses (ii) and (iii) of subsections 11.1(d) of the Credit Agreement and is
created during the Limited Waiver Period, (a) such Debt shall (in addition to
complying with any other restrictions in the Credit Agreement) only consist of
Debt incurred in the ordinary course of business of the Parent and its
Subsidiaries consistent with prior practices of the Parent and its Subsidiaries
and (b) no such Debt shall consist of loans to or other Debt owed by
Japan-Baldwin Ltd. Borrowers and other Credit Parties represent and warrant
that, with respect to any Debt created under such subclauses (ii) and (iii) in
the period from January 1, 2009 to (and including) the date hereof, (a) all such
Debt was incurred in the ordinary course of business of the Parent and its
Subsidiaries consistent with prior practices of the Parent and its Subsidiaries
and (b) no such Debt consists of loans to or other Debt owed by Japan-Baldwin
Ltd.
     3.02 Swedish Letter of Credit. It is acknowledged that the Parent had
previously requested, and the Administrative Agent has issued, a Parent Letter
of Credit in the amount of 5,000,000 Swedish Krona (LaSalle Bank National
Association letter of credit #S605274 and Bank of America, N.A. letter of credit
#68030846) (as same may be modified from time to time, the “Swedish Letter of
Credit”). It is acknowledged and agreed that the Swedish Letter of Credit is one
of the Parent Letters of Credit and that the terms and provisions of the Credit
Agreement (including without limitation Sections 2.1.5 and 2.3 of the Credit
Agreement) and the other Loan Documents shall apply to the Swedish Letter of
Credit. The term “Euros” as used in the Credit Agreement (and any other
applicable Loan Document) shall be deemed to mean “Swedish Krona” in connection
with the Swedish Letter of Credit. Without limiting the generality of the
immediately preceding sentence, the Dollar Equivalent of the Stated Amount of
the Swedish Letter of Credit shall be the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Swedish Krona.
     3.03 Modifications. The Credit Agreement is hereby deemed modified to
reflect all of the terms and provisions of Sections 3.01 and 3.02 above. Any
breach by any Borrower (or other

-4-



--------------------------------------------------------------------------------



 



Credit Party) of the provisions of Section 3.01 or other term or provision of
this Agreement shall be deemed an Event of Default for all purposes.
ARTICLE IV
CONDITIONS PRECEDENT
     4.01 Conditions to Effectiveness. The effectiveness of the Limited Waiver
and the modifications set forth in Article III hereof is subject to the
satisfaction of the following conditions precedent, unless specifically waived
in writing by the Administrative Agent:
     (a) The Administrative Agent shall have received this Agreement duly
executed by the Borrowers, the other Credit Parties and Lenders constituting at
least the Required Lenders.
     (b) The representations and warranties contained herein and in the Credit
Agreement, the Guaranty and Collateral Agreement and the other Loan Documents
shall be true and correct in all respects (or if the applicable representation
or warranty is not qualified by a materiality qualifier, true and correct in all
material respects) with the same effect as if made on the date hereof (except to
the extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all respects (or if
the applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
     (c) No Event of Default (other than the Specified Events of Default) or
Unmatured Event of Default shall have occurred and be continuing;
     (d) All corporate (or other organization) proceedings taken in connection
with the transactions contemplated by this Agreement and all documents,
instruments and other legal matters incident thereto, including without
limitation the authorization of the execution, delivery and performance by the
Borrower and each other Credit Party of this Agreement, shall be satisfactory to
the Administrative Agent and its legal counsel, and the Borrowers and the Credit
Parties shall deliver such corporate secretary’s certificates (or their
equivalent) with certified copies of the applicable authorizing resolutions and
other applicable authorizing documentation as shall be reasonably required by
the Administrative Agent; and
     (e) The Administrative Agent shall have received such other documents (in
form and substance reasonably satisfactory to the Administrative Agent) as
reasonably requested by the Administrative Agent.
ARTICLE V
NO OTHER WAIVER
     5.01 No Other Waiver. Except for the Limited Waiver, nothing contained in
this Agreement shall be construed as a waiver by the Administrative Agent or the
Lenders of any covenant or other provision of the Credit Agreement, the Guaranty
and Collateral Agreement, the other Loan Documents, or of any other contract or
instrument among the Borrowers and/or the other Credit Parties, as the case may
be, and the Administrative Agent and/or the Lenders

-5-



--------------------------------------------------------------------------------



 



(and/or their respective Affiliates), as the case may be, and the failure of the
Administrative Agent and/or Lenders (and/or their respective Affiliates) at any
time or times hereafter to require strict performance by the Borrowers and/or
the other Credit Parties of any provision thereof shall not waive, affect or
diminish any right of the Administrative Agent and the Lenders (or their
respective Affiliates) to thereafter demand strict compliance therewith.
ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     6.01 Ratifications. The terms and provisions of the Credit Agreement and
the other Loan Documents, as hereby modified, are ratified and confirmed and
shall continue in full force and effect. The Borrowers and other Credit Parties,
the Lenders and the Administrative Agent agree that the Credit Agreement and the
other Loan Documents, as modified hereby, shall continue to be the legal, valid
and binding obligations of the parties thereto, enforceable against such parties
in accordance with their respective terms. Without limiting the generality of
the foregoing, the Borrowers and the other Credit Parties hereby confirm and
agree that (a) all Liens under the Collateral Documents remain in full force and
effect and (b) the guaranty obligations and other obligations of the Borrowers
and all other Credit Parties under the Guaranty and Collateral Agreement (and
other applicable Collateral Documents) remain in full force and effect and (as
set forth in the Guaranty and Collateral Agreement) shall not be impaired or
otherwise limited by any waiver or modification set forth in this Agreement (and
nothing contained in this Agreement shall, or shall be interpreted to, create a
custom, course of dealing or other agreement or arrangement by which the consent
or confirmation of any Credit Party to any modification or waiver is required in
order to keep any obligations under the Guaranty and Collateral Agreement in
full force and effect, it being agreed that no such consent or confirmation is
necessary or required in order to keep such obligations in full force and
effect).
     6.02 Representations and Warranties. Each of the Borrowers and the other
Credit Parties hereby represents and warrants to the Administrative Agent and
the Lenders that (a) the execution, delivery and performance of this Agreement
and any and all Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite corporate (or other organization) action
on the part of such Borrower or other Credit Party, as the case may be, and will
not violate the charter, by-laws or other organizational documents of such
Borrower or other Credit Party; (b) the representations and warranties of such
Borrower or other Credit Party, as the case may be, contained in any Loan
Document are true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
and (c) except for the Specified Events of Default, no Event of Default or
Unmatured Event of Default has occurred and is continuing. The Borrowers and the
other Credit Parties acknowledge and agree that the unpaid principal of, and
accrued and unpaid interest under, each of the Loans as of March 31, 2009 is as
set forth below and such sums are justly owed without claim, counterclaim,
cross-complaint, offset, defense or other reduction of any kind against the
Lenders or the Administrative Agent:

-6-



--------------------------------------------------------------------------------



 



     (a) Parent Revolving Loans borrowed in Dollars: unpaid principal of
$12,100,000 and accrued and unpaid interest of $16,376.43 is owed by the Parent.
     (b) Parent Revolving Loans borrowed in Euros: unpaid principal of €0 and
accrued and unpaid interest of €0 is owed by the Parent.
     (c) German Revolving Loans borrowed by BGG in Dollars: unpaid principal of
$0 and accrued and unpaid interest of $0 is owed by BGG.
     (d) German Revolving Loans borrowed by BGG in Euros: unpaid principal of
€1,000,000 and accrued and unpaid interest of €747.93 is owed by BGG.
     (e) German Revolving Loans borrowed by Oxy-Dry GmbH in Dollars: unpaid
principal of $0 and accrued and unpaid interest of $0 is owed by Oxy-Dry GmbH.
     (f) German Revolving Loans borrowed by Oxy-Dry GmbH in Euros: unpaid
principal of €0 and accrued and unpaid interest of €0 is owed by Oxy-Dry GmbH.
     (g) Term Loans: unpaid principal of €7,945,735.98 and accrued and unpaid
interest of €5,942.88 is owed by Newco.
     (h) Parent Letters of Credit issued in Dollars: the portion of the Parent
Stated Amount with respect to such Letters of Credit is $382,916.00.
     (i) Parent Letters of Credit issued in Swedish Krona: the portion of the
Parent Stated Amount with respect to such Letters of Credit is 5,000,000 Swedish
Krona.
     (j) Parent Letters of Credit issued in Euros: the portion of the Parent
Stated Amount with respect to such Letters of Credit is €0.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement, the Guaranty and Collateral Agreement
or any other Loan Documents or under or in connection with this Agreement,
including, without limitation, any document furnished in connection with this
Agreement, shall survive the execution and delivery of this Agreement and any
Loan Document.
     7.02 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     7.03 Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or other Credit Party may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the

-7-



--------------------------------------------------------------------------------



 



Administrative Agent. It is acknowledged and agreed that Bank of America, N.A.,
has, as successor by merger to LaSalle Bank National Association, succeeded to
all of the respective rights and duties of LaSalle Bank National Association as
a Lender and the Administrative Agent under the Loan Documents.
     7.04 Preliminary Statements. The Preliminary Statements set forth in this
Agreement are accurate and shall form a substantive part of the agreement of the
parties hereto.
     7.05 Certain Costs and Expenses. Without in any way limiting the generality
of Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Agreement or any future
waiver or modification (or proposed modification or waiver whether or not
consummated), if any, of any Loan Document(s) (provided that Borrower shall not
have to pay the allocable costs of internal legal services of the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Agreement provided it is understood and agreed that this parenthetical
phrase shall not, and shall not be interpreted to, limit the right of the
Administrative Agent or any Lender to receive the allocable costs of internal
legal services with respect to agreements or matters other than the preparation,
negotiation, execution and delivery of this Agreement), (ii) cooperate with, and
promptly pay the reasonable fees and out-of-pocket expenses with respect to, a
field exam to be performed by the Administrative Agent in the Limited Waiver
Period with respect to the accounts receivable and inventory of the Borrowers
and certain other Credit Parties and the books and records relating thereto and
(iii) cooperate with, and promptly reimburse the Administrative Agent for the
reasonable fees and out-of-pocket expenses of, Capstone (as defined below) in
the performance of the Capstone Engagement (as defined below). “Capstone” shall
mean Capstone Advisory Group, LLC which has been retained by Finn Dixon &
Herling LLP, counsel to the Administrative Agent, to conduct certain analyses of
the business, systems or other operations, business plans and/or other financial
affairs of the Borrowers and/or the other Credit Parties (the “Capstone
Engagement”). Such cooperation shall include, without limitation, allowing
visits and inspections of the Borrowers’ (and other Credit Parties’) assets,
books and records (and allowing copies or extracts of same to be made by the
Administrative Agent or Capstone, as the case may be), offices and other
locations, providing access to the officers and personnel of the Borrowers and
the other Credit Parties and their independent auditors to discuss the business,
operations, business plans and other financial affairs (including the books and
records) of the Borrowers and other Credit Parties (and the Borrowers and other
Credit Parties hereby authorize such independent auditors to discuss same with
the Administrative Agent or Capstone, as the case may be) and providing (at the
expense of the Parent or other applicable Credit Party) clerical and other
assistance, in each case upon reasonable advance notice (to the extent
reasonably practical under the circumstances) and during normal business hours.
The Borrowers and other Credit Parties hereby agree that all findings and
conclusions and other work product of Capstone shall be protected by the
attorney-client privilege and shall not be subject to review or discovery by the
Borrowers or any other Credit Party.
     7.06 Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Legal delivery of this

-8-



--------------------------------------------------------------------------------



 



Agreement may be made by, among other methods, telecopy or by email (.pdf.,
.TIFF or other electronic format).
     7.07 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     7.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other. Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Agreement or any of the Loan
Documents, and the relationship between the Borrowers and other Credit Parties,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
The Borrowers and other Credit Parties acknowledge that they have been advised
by counsel in the negotiation, execution and delivery of this Agreement and the
Loan Documents. No joint venture is created hereby or by the Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or by the
Loan Documents among the Lenders or among the Borrowers (and other Credit
Parties) and the Lenders.
     7.09 Time is of the Essence. The parties hereto (i) have agreed
specifically with regard to the times for performance set forth herein and in
the Loan Documents and (ii) acknowledge and agree such times are material to
this Agreement and the Loan Documents. Therefore, time is of the essence with
respect to this Agreement and the Loan Documents.
     7.10 Jury Trial; Indemnification. Without limiting the generality of
Sections 15.17, 15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby
agreed that the terms and provisions of such Sections shall apply to this
Agreement and any transaction or matter contemplated by, in connection with or
arising out of this Agreement.
     7.11 Applicable Law. THIS AGREEMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     7.12 Final Agreement. THE CREDIT AGREEMENT, THE GUARANTY AND COLLATERAL
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, REPRESENT THE ENTIRE
EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
ON THE DATE THIS AGREEMENT IS EXECUTED. THE CREDIT AGREEMENT, THE GUARANTY AND
COLLATERAL AGREEMENT AND THE LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE

-9-



--------------------------------------------------------------------------------



 



OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS AGREEMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY THE BORROWERS AND THE REQUIRED LENDERS AND (WITH RESPECT TO MATTERS
AFFECTING THE ADMINISTRATIVE AGENT) THE ADMINISTRATIVE AGENT.
     7.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS APPLICABLE
LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT OR ANY HEDGING
AGREEMENT WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE
AFFILIATES AND/OR (B) TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY OF THEIR
RESPECTIVE AFFILIATES). EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, AFFILIATES,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH BORROWER OR OTHER
CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT,
LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR OTHERWISE
IN ANY WAY RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN DOCUMENT, HEDGING
AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, ANY OTHER TRANSACTION
CONTEMPLATED BY ANY OF THE FOREGOING DOCUMENTS, OR ANY ACTION OR OMISSION OF THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR OTHERWISE IN ANY WAY RELATING TO ANY
OF THE FOREGOING DOCUMENTS. THE BORROWERS AND OTHER CREDIT PARTIES EXPRESSLY
WAIVE ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY(IES) DOES NOT KNOW
OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN

-10-



--------------------------------------------------------------------------------



 



BY SUCH PARTY, MUST OR MIGHT HAVE MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT
WITH THE RELEASED PARTIES. NOTHING CONTAINED IN THIS PARAGRAPH SHALL, OR SHALL
BE INTERPRETED TO, IMPAIR ANY RIGHTS OF ANY BORROWER (OR OTHER CREDIT PARTY)
WITH RESPECT TO ANY DEPOSIT OR OTHER BANK ACCOUNTS OF SUCH BORROWER CREDIT PARTY
(OR ANY OF THEIR RESPECTIVE SUBSIDIARIES) WITH ANY LENDER OR THE ADMINISTRATIVE
AGENT.
(Rest of page intentionally left blank.)

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the date first written above.

            BALDWIN TECHNOLOGY COMPANY, INC.
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President and CEO          BALDWIN GERMANY HOLDING GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director          BALDWIN GERMANY GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director          BALDWIN OXY-DRY GMBH
(formerly known as OXY-DRY MASCHINEN GMBH)
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director     

[Signature Page] S-1

 



--------------------------------------------------------------------------------



 



            BALDWIN GRAPHIC SYSTEMS, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer          OXY-DRY FOOD BLENDS, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer          OXY-DRY U.K., INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President          BALDWIN SOUTHEAST ASIA CORPORATION

(formerly known as Oxy-Dry Asia Pacific, Inc.)
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President          BALDWIN AMERICAS CORPORATION
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President          BALDWIN ASIA PACIFIC CORPORATION
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President     

[Signature Page] S-2

 



--------------------------------------------------------------------------------



 



            MTC TRADING COMPANY
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President          OXY-DRY CORPORATION
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer          BALDWIN EUROPE CONSOLIDATED INC.
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President     

[Signature Page] S-3

 



--------------------------------------------------------------------------------



 



            BALDWIN ROCKFORD CORPORATION
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
President and CEO        BALDWIN EUROPE CONSOLIDATED B.V.
      By:   Baldwin Graphic Equipment B.V.                     J.P. Jordan /
J.B.A.H. Willems         Title: Managing Directors                BALDWIN
GRAPHIC EQUIPMENT B.V.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Managing Director              By:   /s/ Jacobus B.A.H. Willems         Name:  
Jacobus B.A.H. Willems        Title:   Managing Director     

[Signature Page] S-4  



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Cara Guinta         Title: Agency Management Officer           
    BANK OF AMERICA, N.A., as Lender
      By:   /s/ Ashish Arora         Title: Senior Credit Products Officer     
          WEBSTER BANK, NATIONAL ASSOCIATION, as Lender
      By:   /s/ Elizabeth Shelley         Title: Senior Vice President         
      CITIZENS BANK OF CONNECTICUT, as Lender
      By:   /s/ Gary Burdick         Title: Senior Vice President             

[Signature Page] S-5